UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1774


CAROL ANN KRUS,

                    Plaintiff - Appellee,

             v.

DENNIS KRUS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:20-cv-00740-GLR)


Submitted: September 10, 2021                               Decided: November 12, 2021


Before GREGORY, Chief Judge, WILKINSON, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Krus, Appellant Pro Se. John J. Miravich, FOX ROTHSCHILD LLP, Exton,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dennis Krus seeks to appeal the district court’s order granting summary judgment

in favor of Carol Ann Krus. Carol Krus has moved to dismiss the appeal for lack of

jurisdiction. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291,

and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Generally, “a final

decision is one that ends the litigation on the merits and leaves nothing for the court to do

but execute the judgment.” Ray Haluch Gravel Co. v. Cent. Pension Fund of Int’l Union

of Operating Eng’rs & Participating Emps., 571 U.S. 177, 183 (2014) (internal quotation

marks omitted); see Hixson v. Moran, 1 F.4th 297, 301 (4th Cir. 2021) (“Ordinarily, a

district court order is not final until it has resolved all claims as to all parties.” (internal

quotation marks omitted)).

       Our review of the record reveals that the district court did not adjudicate all of the

issues raised in the case. Specifically, the district court did not fix the amount of damages

owed, and it expressly stated that it would not enter a final judgment in the case until it did

so. We therefore conclude that the order Dennis Krus seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. See Calderon v. GEICO Gen. Ins.

Co., 754 F.3d 201, 204, 207 (4th Cir. 2014) (explaining that “a judgment on liability that

does not fix damages is not a final judgment because the assessment of damages is part of

the merits of the claim that must be determined” (internal quotation marks omitted)).

Accordingly, we dismiss the appeal for lack of jurisdiction.



                                               2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3